DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer filled and approved on 01/11/2022. Claims 1-6, 9-16, 19-23 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … receive input requesting to login to a user account associated with a mobile banking application installed on the computing device; based on receiving the input requesting to login to the user account associated with the mobile banking application installed on the computing device, send, via the communication interface, to a client authentication computing platform, a first authentication request; receive, via the communication interface, from the client authentication computing platform, one or more authentication prompt commands; present one or more authentication prompts based on the one or more authentication prompt commands received from the client authentication computing platform; collect, from one or more linked wearable devices, one or more advanced biometrics based on the one or more authentication prompt commands received from the client authentication computing platform; validate the one or more advanced biometrics collected from the one or more linked wearable devices based on one or more baseline data patterns; based on validating the one or more advanced biometrics collected from the one or more linked wearable devices based on the one or more baseline data patterns, send, via the communication interface, to the client authentication computing platform, authentication response data, wherein sending the authentication response data to the client authentication computing platform causes the client authentication computing platform to: validate the authentication response data; and based on validating the authentication response data, connect the computing device to a client application support computing platform configured to generate content for the mobile banking application installed on the computing device, after sending the authentication response data to the client authentication computing platform, receive, from the client application support computing platform, mobile banking user interface information; present, using the mobile banking application installed on the computing device, one or more mobile banking user interfaces based on the mobile banking user interface information received from the client application support computing platform; receive input requesting a high-security transaction involving the user account associated with the mobile banking application installed on the computing device; based on receiving the input requesting the high-security transaction involving the user account associated with the mobile banking application installed on the computing device, send, via the communication interface, to the client authentication computing platform, a second authentication request; after sending the second authentication request to the client authentication computing platform, receive, via the communication interface, from the client authentication computing platform, one or more step-up authentication prompt commands; present one or more step-up authentication prompts based on the one or more step- up authentication prompt commands received from the client authentication computing platform; collect, from the one or more linked wearable devices, one or more additional advanced biometrics based on the one or more step-up authentication prompt commands received from the client authentication computing platform; validate the one or more additional advanced biometrics collected from the one or more linked wearable devices based on the one or more baseline data patterns; and based on validating the one or more additional advanced biometrics collected from the one or more linked wearable devices based on the one or more baseline data patterns, send, via the communication interface, to the client authentication computing platform, step-up authentication response data…in combination and relationship with the rest of claim as being claimed in claims 1, 11, 20.
Therefore, claims 2-6, 9-10, 12-16, 19, 21, 22-23 are allowable as being dependent upon independent claims 1, 11, 20.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to preventing unauthorized access to secured information systems using advanced biometric authentication techniques.

Eidam et al (Pat. No. US 10546108); “Wearable Computing Device Secure Access Badge”;
-Teaches computing device may operate as a digital or virtual secure access badge for a user of computing device to gain access to secure system…see col.7 lines 15-41.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436